Exhibit 10.3
(J.P.MORGAN LOGO) [c50307c5030701.gif]
EXECUTION VERSION
JPMorgan Chase Bank, National Association
P.O. Box 161
60 Victoria Embankment
London EC4Y 0JP
England
          March 24, 2009

          To:   Newell Rubbermaid Inc.     Three Glenlake Parkway     Atlanta,
Georgia 30328
 
  Attention:   Treasurer
 
  Telephone No.:   (770) 418-7000
 
  Facsimile No.:   (770) 677-8705

Re: Call Option Confirmation and Warrant Confirmation
     Newell Rubbermaid Inc. (“Company”) and JPMorgan Chase Bank, National
Association, London Branch (“Dealer”) concurrently herewith are entering into a
call option transaction (the “Call Option Transaction”) to purchase from Dealer
a number of options exercisable into Shares pursuant to a letter agreement dated
as of the date hereof (the “Call Option Confirmation”) and a warrant transaction
(the “Warrant Transaction”, together with the Call Option Transaction, the
“Transactions”) to sell to Dealer a number of options exercisable into Shares
pursuant to a letter agreement dated as of the date hereof (the “Warrant
Confirmation”, together with the Call Option Confirmation, the “Confirmations”).
     This letter agreement (the “Letter Agreement”) hereby confirms the
agreement between Dealer and Company as follows:
     1. Terms Used but Not Defined Herein. Capitalized terms used herein without
definition shall have the meanings assigned to them in the Call Option
Confirmation or the Warrant Confirmation, as applicable.
     2. Representations and Warranties of Company. Company represents and
warrants to Dealer that it is not entering into this Letter Agreement (i) on the
basis of, and it is not aware of, any material non-public information with
respect to itself or the Shares (ii) in anticipation of, in connection with, or
to facilitate, a distribution of its securities (other than the Convertible
Notes), a self tender offer for equity securities or a third-party tender offer
or (iii) to create actual or apparent trading activity in the Shares (or any
security convertible into or exchangeable for the Shares) or to raise or depress
or otherwise manipulate the price of the Shares (or any security convertible
into or exchangeable for the Shares).
     3. Amendment. If the Underwriters (the “Underwriters”) party to the
Underwriting Agreement (the “Underwriting Agreement”) dated as of the date
hereof among Company, and Merrill Lynch, Pierce, Fenner & Smith Incorporated and
J.P. Morgan Securities Inc., as representatives of the Underwriters party
thereto, exercise their option to purchase additional Convertible Notes (the
“Additional Convertible Notes”), then on the closing date for the purchase and
sale of the Additional Convertible Notes, (i) the Number of Options will be
automatically increased by additional Options (the “Additional Options”) equal
to the number of Additional Convertible Notes in denominations of USD 1,000
principal amount issued pursuant to such exercise; (ii) an additional premium
equal to the product of the Additional Options and USD 200.00 shall be paid by
Company to Dealer; (iii) the Number of Warrants will be automatically increased
by additional Warrants (the “Additional Warrants”) in proportion to such
Additional Convertible Notes; and (iv) an
JPMorgan Chase Bank, National Association
Organised under the laws of the United States as a National Banking Association
Main Office 1111 Polaris Parkway, Columbus, Ohio 43271
Registered as a branch in England & Wales branch No. BR000746
Registered Branch Office 125 London Wall, London EC2Y 5AJ
Authorised and regulated by the Financial Services Authority

 



--------------------------------------------------------------------------------



 



additional premium equal to the product of the Additional Warrants and USD
0.8176 shall be paid by Dealer to the Company.
     4. Early Unwind. In the event the sale of Convertible Notes is not
consummated with the Underwriters for any reason by the close of business in New
York on March 30, 2009 (or such later date as agreed upon by the parties)
(March 30, 2009 or such later date, the “Closing Date”) or, with respect to any
Additional Convertible Notes, on the Subsequent Closing Date as defined in the
Underwriting Agreement (the “Subsequent Closing Date” and the Closing Date or
the Subsequent Closing Date, as applicable, the “Early Unwind Date”), the
Transactions (or, with respect to any Additional Convertible Notes, the
Additional Options and Additional Warrants) shall automatically terminate (the
“Early Unwind”), on the Early Unwind Date and (i) the Transactions (or, with
respect to any Additional Convertible Notes, the Additional Options and the
Additional Warrants) and all of the respective rights and obligations of Dealer
and Company under the Transactions, the Additional Options or Additional
Warrants, as applicable, shall be cancelled and terminated and (ii) each party
shall be released and discharged by the other party from and agrees not to make
any claim against the other party with respect to any obligations or liabilities
of the other party arising out of and to be performed in connection with the
Transactions, the Additional Options or the Additional Warrants, as applicable,
either prior to or after the Early Unwind Date; provided that Company shall
purchase from Dealer on the Early Unwind Date all Shares purchased by Dealer or
one or more of its affiliates in connection with the Transactions, up to a
maximum of 3,607,948 Shares, at the then prevailing market price as determined
by the Calculation Agent. Dealer and Company represent and acknowledge to the
other that, subject to the proviso included in this Section, upon an Early
Unwind, all obligations with respect to the Transactions, the Additional Options
or the Additional Warrants, as applicable, shall be deemed fully and finally
discharged.
     5. Counterparts. This Letter Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if all
of the signatures thereto and hereto were upon the same instrument.
     6. Governing Law. The provisions of this Letter Agreement shall be governed
by the New York law (without reference to choice of law doctrine).

2



--------------------------------------------------------------------------------



 



(J.P.MORGAN LOGO) [c50307c5030701.gif]
     Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing this Letter Agreement and returning it to EDG
Confirmation Group, J.P. Morgan Securities Inc., 277 Park Avenue, 11th Floor,
New York, NY 10172-3401, or by fax to (212) 622 8519.
Very truly yours,

                  J.P. Morgan Securities Inc., as agent for
JPMorgan Chase Bank, National Association    
 
           
 
  By:   /s/ Michael O’Donovan    
 
                Authorized Signatory         Name: Michael O’Donovan    

                  Accepted and confirmed
as of the Trade Date:    
 
                Newell Rubbermaid Inc.    
 
           
 
  By:   /s/ Dale L. Metz    
 
                Authorized Signatory         Name: Dale L. Metz    

JPMorgan Chase Bank, National Association
Organised under the laws of the United States as a National Banking Association
Main Office 1111 Polaris Parkway, Columbus, Ohio 43271
Registered as a branch in England & Wales branch No. BR000746
Registered Branch Office 125 London Wall, London EC2Y 5AJ
Authorised and regulated by the Financial Services Authority

